Exhibit 10.4

iHEARTMEDIA, INC.

Non-Employee Director Restricted Stock Unit Award Agreement

This Non-Employee Director Restricted Stock Unit Award Agreement (this “Award
Agreement”), dated as of                     , 2019 (the “Effective Date”),
evidences the grant of RSUs pursuant to the provisions of the 2019 Incentive
Equity Plan (the “Plan”) of iHeartMedia, Inc. (the “Company”) to the individual
whose name appears below (“Participant”), covering the specific number of shares
of Common Stock (the “Shares”) set forth below and on the following terms and
conditions. Capitalized terms that are used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Plan.

 

1.

Name of Participant:                                                            

 

2.

Number of RSUs:                                                                

 

3.

Date of grant of the RSUs:                                                  

 

4.

Vesting:

 

  a.

Subject to Participant’s continued service on the Board through each applicable
vesting date, (i) one-third (1/3) of the RSUs shall vest immediately prior to
the date of the first annual meeting of the Company’s stockholders (the “Annual
Meeting”) in calendar year 2020 (such date, the “Vesting Date”), (ii) one-third
(1/3) of the RSUs shall vest on the earlier of (A) the first anniversary of the
Vesting Date, or (B) on the date of the Annual Meeting in calendar year 2021,
and (iii) one-third (1/3) of the RSUs shall vest on the earlier of (x) the
second anniversary of the Vesting Date, or (y) on the date of the Annual Meeting
in calendar year 2022.

 

  b.

Notwithstanding anything to the contrary contained in Section 4.a hereof, upon
Participant’s removal from the Board or the Company’s failure to nominate
Participant for re-election to the Board, in each case, for reasons other than
for Cause, or due to Participant’s death or Disability, the number of RSUs that
would have otherwise vested on the next regularly scheduled vesting date shall
vest on a pro rata basis (as if the RSUs were subject to monthly vesting from
the date of grant) through the date of such termination.

 

  c.

Notwithstanding anything to the contrary contained in Section 4.a hereof, 100%
of the RSUs shall vest immediately prior to the consummation of a Change in
Control.

 

  d.

Subject to Section 4.b hereof, vesting shall cease immediately upon termination
of Participant’s service on the Board for any reason, and any portion of the
RSUs that has not vested on or prior to the date of such termination shall be
forfeited on such date. Once vesting has occurred, the vested portion will be
settled at the time or times specified in Section 6 hereof.

 

5.

Each RSU is granted together with dividend equivalent rights, which dividend
equivalent rights will be (a) paid in the same form (cash or stock) in which
such dividends are paid to the stockholders and (b) subject to the same vesting
and forfeiture provisions as the RSUs



--------------------------------------------------------------------------------

  granted pursuant to Section 2. Any payments made pursuant to dividend
equivalent rights will be paid in either cash or in shares of Common Stock, or
any combination thereof, as elected by the Participant (to the extent
permissible under applicable law), effective as of the date of settlement under
Section 6 below.

 

6.

The Shares subject to the RSUs shall become issuable hereunder (provided, that
such issuance is otherwise in accordance with federal and state securities laws)
as soon as practicable following the date on which they vest in accordance with
Section 4 and in no event later than thirty (30) days following the applicable
vesting date. Notwithstanding anything to the contrary in the foregoing, if
Participant’s termination pursuant to Section 4.b occurs prior to the first to
occur of (a) one hundred and eighty (180) days after the pricing of an
underwritten public offering of the Common Stock that occurs following the
Effective Date and (b) two (2) business days after the first day that the Common
Stock becomes listed on a nationally recognized securities exchange through a
direct listing that does not occur in conjunction with an underwritten public
offering (as applicable, the “Initial Public Date”), settlement of Participant’s
vested RSUs shall occur on the earlier of (i) the Initial Public Date and
(ii) March 15th of the calendar year immediately following the calendar year in
which such termination occurred.

 

7.

Participant is solely liable for all income tax, social security tax, payroll
tax and other tax-related withholding (“Tax-Related Items”), and the Company
(a) makes no representation or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant, vesting or settlement of the
RSUs or the subsequent sale of any Shares and (b) does not commit to structure
the RSUs to reduce or eliminate Participant’s liability for Tax-Related Items.

 

8.

Participant hereby acknowledges receipt of a copy of the Plan attached hereto as
Annex A as presently in effect. All of the terms and conditions of the Plan are
incorporated herein by reference and the RSUs are subject to such terms and
conditions in all respects. This Award Agreement and the Plan constitute the
entire agreement of the parties with respect to the subject matter hereof, and
supersede any prior written or oral agreements.

 

9.

Nothing in the Plan or this Award Agreement shall confer upon Participant any
right to continue to provide services to the Company or any of its Subsidiaries
or Affiliates, or interfere in any way with any right of the Company or any of
its Subsidiaries or Affiliates to terminate such service at any time for any
reason whatsoever (whether for Cause or without Cause) without liability to the
Company or any of its Subsidiaries or Affiliates.

 

10.

It is intended that the terms of this Award Agreement are exempt from or
otherwise comply with Section 409A of the Code. If it is determined that the
terms of this Award Agreement have been structured in a manner that would result
in adverse tax treatment under Section 409A of the Code, the Company shall take
all reasonable measures to restructure the arrangement to minimize or avoid such
adverse tax treatment without materially impairing Participant’s economic rights
hereunder.

 

11.

The number of RSUs covered by this Award Agreement are subject to change at the
sole discretion of the Compensation Committee of the Board in the event that the
ultimate capitalization, share counts or other emergence related terms affect
the assumptions and share counts used by the Committee in determining the shares
subject to this award.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Non-Employee Director
Restricted Stock Unit Award Agreement as of the date first written above.

 

iHEARTMEDIA, INC.                             

Name:   Title:  

 

PARTICIPANT                              Name:  

Attachments: Annex A (The Plan)



--------------------------------------------------------------------------------

ANNEX A

2019 INCENTIVE EQUITY PLAN

OF

iHEARTMEDIA, INC.